DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the objections to claims 43, 44, 48, and 51-60 have been fully considered but they are not persuasive. Applicant states on p. 10 that “as amended, claims 43, 44, 48, and 51-60 overcome the objections.” Claims 43, 44, 48, and 51-60 remain objected to, as set forth below.
Applicant's arguments with respect to the rejection of claims 43, 44, 48, and 51-60 under 35 U.S.C. § 112 have been fully considered but they are not persuasive. Applicant states on p. 10 that “the amendments to the claims overcome the rejection under 35 U.S.C. § 112. The claims are rejected under 35 U.S.C. § 112 as set forth below.
On pp. 11-12, Applicant argues that “a drive embodied as one of an electric motor and a pressurized medium-actuated piston/cylinder system” does not mean “the drive is embodied by an electric motor and a pressurized medium-actuated piston/cylinder system,” but instead means “a drive embodied as one of an electric motor and a pressurized medium-actuated piston/cylinder system.” This argument is not persuasive. Claim limitations written as “one of A and B” are interpreted conjunctively, in accordance with Superguide Corp. v. DirecTV Enterprises, Inc. (358 F.3d 870 (Fed. Cir. 2004)), as meaning one of A and one of B. As written, claim 43 recites that the drive must include one of A, an electric motor, and one of B, a pressurized medium-actuated piston/cylinder system.
Applicant’s arguments with respect to the subframe, subframe including side parts, printing 

Claim Objections
Claims 43, 44, 48, and 51-60 are objected to because of the following informalities:
The following claim terms lack a proper antecedent basis
Term
Claim
Line(s)
the recesses
43
14
the recesses
43
21
the downstream side
43
22-23
the relief inking cylinder
43
28
the side parts
43
45
the one of
43
51
the former cylinder recesses
44
7
the recesses
44
8
the recesses
44
10
the downstream side
51
4
the direction of rotation
51
5
it
54
3
the gravure
57
6


Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 43, 44, 48, and 51-60 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Regarding claim 43, the claim recites “a drive embodied by an electric motor and a pressurized medium-actuated piston/cylinder system.” The specification only discloses that the drive 687 can be either an electric motor or a pressurized medium-actuated piston/cylinder system (“a drive means 687, e.g. an electric motor 687 or preferably a pressurized medium-actuated piston/cylinder system 687, e.g. pneumatic cylinder 687,” Specification, p. 97), but not both, leading one to conclude that Applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43, 44, 48, and 51-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, it is not clear how both an electric motor and a pressurized medium-actuated piston/cylinder system are required to drive the joint movement, because it is not clear how the joint movement can be provided both by an electric motor and a pressurized medium-actuated piston/cylinder system, thereby making the scope of the claim indefinite.
Further regarding claim 43, the claim recites “a first positioning drive” in line 37, and “a drive” in line 54. It is not clear if these two drives are the same drive, or two different drives.
Regarding claim 44, the claim recites “the second, relief inking cylinder comprises, on an outer cylindrical surface of the second, relief inking cylinder, at least ones of ink-transferring individual elevations.” Claim 43, from which claim 44 depends, recites “a second, relief inking 
Regarding claim 51, the claim recites “the direction of rotation.” It is not clear what component this direction is referring to.
Regarding claim 52, the scope of “at least parts that delimit an ink supply chamber and the inking device” is unclear, as the “parts that delimit” is not a defined set of parts.
Regarding claim 53, it is not clear as to which “which” is being referred to in line 3.
Regarding claim 58, the claim recites “wherein the gravure inking cylinder recesses on the gravure inking cylinder are one of provided on an outer circumference of the gravure inking cylinder.” Claim 43 already recited “which gravure cylinder has, in a region of an outer cylindrical surface, gravure inking cylinder recesses.” It is not clear if the outer circumference of the gravure inking cylinder of claim 58 is intended to be the same as the outer cylindrical surface of the gravure inking cylinder of claim 43.
Further regarding claim 58, the claim recites at least two separate “a circumferentially closed ink transfers former sheath” structures. It is not clear if these two recitations are intended to refer to a singular “a circumferentially closed ink transfer former sheath,” or if two “a circumferentially closed ink transfer former sheath” structures are intended to be claimed.
Regarding claim 60, it is not clear how a gravure inking cylinder can be simultaneously driven by a drive that is mechanically independent of a drive of the second, relief inking cylinder, and driven together with the second, relief inking cylinder by the same drive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 



/Leo T Hinze/
Patent Examiner
AU 2853
07 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853